          Case 1:19-cv-08999-VM Document 114 Filed 05/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
FLATIRON HEALTH, INC.,            :                                                  5/11/2020
                                  :
                       Plaintiff, :
                                  :
          v.                      :                     Case No. 1:19-cv-08999-VM-DCF
                                  :
KENNETH CARSON, M.D.,             :
                                  :
                       Defendant. :
---------------------------------x

 STIPULATION AND [PROPOSED] ORDER MODIFYING RULE 62(d) INJUNCTION

       WHEREAS, on October 30, 2019, this Court issued a Decision and Order granting Plaintiff

Flatiron Health, Inc.’s (“Flatiron’) request for a preliminary injunction prohibiting Defendant

Kenneth Carson, M.D. (“Dr. Carson”) from working for non-party Tempus Labs, Inc. (“Tempus”)

pending trial, following Dr. Carson’s termination of his employment by Flatiron (see ECF No. 46);

       WHEREAS, following a bench trial, on February 19, 2020, the Court issued a Decision

and Order denying Flatiron’s request for a declaratory judgment and for a permanent injunction

restraining Dr. Carson from, among other things, working for Tempus until September 26, 2020

(see ECF No. 94);

       WHEREAS, on February 20, 2020, the Court entered judgment in Dr. Carson’s favor in

accordance with the Court’s February 19, 2020 Decision and Order (see ECF No. 95);

       WHEREAS, on March 20, 2020, the Court issued a Decision and Order (1) setting forth

the Court’s findings of fact and conclusions of law in support of its February 19, 2020 Decision

and Order and corresponding judgment pursuant to Rule 52(a) of the Federal Rules of Civil

Procedure, and (2) granting Flatiron’s request for a declaratory judgment that Dr. Carson “is

contractually bound not to retain, use or disclose to third parties any of Flatiron’s trade secrets and

confidential information” (see ECF No. 106);
            Case 1:19-cv-08999-VM Document 114 Filed 05/11/20 Page 2 of 4



       WHEREAS, on April 1, 2020, the Court issued a Decision and Order pursuant to Rule

62(d) of the Federal Rules of Civil Procedure (i) denying Flatiron’s requests for a temporary

restraining order and injunction prohibiting Dr. Carson from working for Tempus pending its

appeal of the Court’s Orders of February 19, 2020 and March 20, 2020, and (ii) granting in part

Flatiron’s request for an injunction requiring Dr. Carson to abide by certain limitations on the

scope of his employment at Tempus pending Flatiron’s appeal of the Court’s February 19, 2020

and March 20, 2020 Orders (see ECF No. 107, the “Rule 62(d) Order”);

       WHEREAS, on April 14, 2020, Dr. Carson filed a request for clarification of the Court’s

Rule 62(d) Order (see ECF No. 109);

       WHEREAS, on April 20, 2020, Flatiron filed a response to Dr. Carson's request for

clarification of the Court's Rule 62(d) Order;

       WHEREAS, on April 21, 2020 Dr. Carson filed a reply in support of his request for

clarification of the Court's Rule 62(d) Order;

       WHEREAS, on April 21, 2020, the Court issued an Order directing the parties to meet and

confer and endeavor to reach an accord on the issues on which they disagreed in connection with

Dr. Carson’s April 14, 2020 request for clarification (see ECF No. 110);

       WHEREAS, on April 29, 2020, Dr. Carson advised the Court that the parties had reached

an agreement in principle on the issues initially raised in Dr. Carson’s April 14, 2020 request for

clarification as well as resolving all of the outstanding litigation related to the dispute (see ECF

No. 112);

       NOW, THEREFORE, IT IS STIPULATED AND AGREED by the undersigned parties,

through their attorneys and subject to the Court’s approval that the Rule 62(d) Order is hereby

modified as follows:
                                                 2
               Case 1:19-cv-08999-VM Document 114 Filed 05/11/20 Page 3 of 4



          1.       Dr. Carson is permitted to work on COVID-19-related projects at Tempus, provided

that, until September 26, 2020: (i) such projects do not also involve or relate to cancer research,

(ii) Dr. Carson abides by the general prohibition against the use or disclosure of Flatiron’s

confidential information and trade secrets, as described in the Rule 62(d) Order; and (iii) Dr.

Carson does not work on COVID-19-related projects directly on behalf of Tempus’s

pharmaceutical company clients, although projects that may ultimately have some pharmaceutical

company involvement, including but not limited to Tempus’s “Evidence Accelerator” project, are

permissible;

          2.       Dr. Carson shall not be deemed to be in violation of the Rule 62(d) Order if, despite

his good-faith efforts to avoid it, he is or becomes the passive recipient of information related to

matters with which he is precluded from working under the terms of the Rule 62(d) Order, provided

that Dr. Carson shall not provide input or comment upon such information in the event that he

receives it;

          3.       Except to the extent modified herein, the restrictions and requirements in the Rule

62(d) Order shall otherwise remain in place until September 26, 2020, notwithstanding the

voluntary dismissal of Flatiron’s appeal of the Court’s February 19, 2020 and March 20, 2020

Orders;

          4.       On September 26, 2020, the Flatiron non-compete shall have expired and no longer

apply to Dr. Carson. For the avoidance of doubt, Dr. Carson’s confidentiality obligations to

Flatiron do not expire and he shall continue to fully comply with his confidentiality obligations;

          5.       The bonds that Flatiron has posted in connection with this lawsuit shall be deemed

cancelled and returned upon endorsement by the Court; and

          6.       This stipulation may be enforced by the Court.
                                                    3
        Case 1:19-cv-08999-VM Document 114 Filed 05/11/20 Page 4 of 4




DATED: May 8, 2020



 Scott D. Musoff                                Robert P. Haney, Jr.
 Julie E. Cohen                                 Ali Mojibi Yazdi
 SKADDEN, ARPS, SLATE,                          Teresa T. Lewi
    MEAGHER & FLOM LLP                          COVINGTON & BURLING LLP
 One Manhattan West                             620 Eighth Avenue
 New York, New York 10001                       New York, New York 10018
 Tel: (212) 735-3000                            Tel: (212) 841-1000
 Fax: (212) 735-2000                            Fax: (212) 841-1010
 scott.musoff@skadden.com                       rhaney@cov.com
 julie.cohen@skadden.com                        amojibi@cov.com
                                                tlewi@cov.com
 Attorneys for Defendant Kenneth Carson, M.D.
                                                Attorneys for Plaintiff Flatiron Health, Inc.


                11 day of ________________,
SO ORDERED this ____      May               2020,




                                                Hon. Victor Marrero
                                                United States District Judge




                                            4
